UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 07-1020



JUAN CARLOS LOPEZ,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A99-378-387)


Submitted:   August 31, 2007            Decided:   September 13, 2007


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ivan Yacub, LAW OFFICE OF IVAN YACUB, Falls Church, Virginia, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Terri J.
Scadron, Assistant Director, Greg D. Mack, Senior Litigation
Counsel, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Juan Carlos Lopez, a native and citizen of Guatemala,

petitions for review of a decision of the Board of Immigration

Appeals    (“Board”)   affirming     the   immigration     judge’s   order    of

removal.    On appeal, Lopez raises only one issue: that 8 C.F.R.

§   245a.2(e)   (2007),    which    provides   that   an    application      for

legalization under 8 U.S.C.A. § 1255a (West 2005 & Supp. 2007) must

be filed with the U.S. Citizenship and Immigration Service (“CIS”),

with review to an Administrative Appeals Unit, rather than with an

immigration judge, deprives him of his constitutional rights of due

process of law.

            “The Attorney General enjoys broad powers with respect to

‘the   administration     and   enforcement    of   [the    Immigration      and

Nationality Act] and all other laws relating to the immigration and

naturalization of aliens.’”         Blanco de Belbruno v. Ashcroft, 362

F.3d 272, 279 (4th Cir. 2004) (quoting 8 U.S.C. § 1103(a)(3)

(2000)).    Aliens have only those rights that Congress, and the

Attorney General as guided by the applicable statutes, elect to

provide them.    Id. at 280.       Here, the governing regulations place

jurisdiction over legalization applications with the CIS, 8 C.F.R.

§ 245a.2(e), with a single level of appeal in the Administrative

Appeals Unit.   8 C.F.R. § 245a.2(p).        The Immigration Court and the

Board have no jurisdiction to assess a legalization application or

review its denial.        Matter of Singh, 21 I. & N. Dec. 427, 433


                                     - 2 -
(B.I.A. 1996).   Lopez was provided with the proper procedures;

therefore, he has received all the process he was due.       See Orquera

v. Ashcroft, 357 F.3d 413, 426 (4th Cir. 2003).        (“To state a due

process claim, the [alien] must first demonstrate that [he] ha[s]

a protected interest and [he] ha[s] such an interest only as set

out in [the Immigration Reform and Control Act of 1986] and [8

C.F.R.] § 245a.2[]”).

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                        PETITION DENIED




                                - 3 -